DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brainard et al. (US 2015/0127890).
Consider claim 1, Brainard et al. discloses a device, comprising: 2a controller; 3a primary medium to store data provided by a processor4; 6a secondary medium to7 facilitate backup for the primary 8medium; and 9a main power interface 10to receive: 11an emergency backup signal, for the controller, to start 12an emergency backup operation for the primary mediums; 13power, for the primary medium, during the emergency 14backup operation; and 15power, for the secondary medium, during the emergency 16backup operation; 17wherein the controller is to initiate the emergency backup operation for the 18primary medium in response to receiving the emergency backup signal; and 19wherein the secondary medium is to store at least a portion of the data 20from the primary medium in response to the emergency backup operation (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029], backups can be initiated by a power failure, causing data to be moved from volatile to non-volatile memory using a backup controller and dual-port buffer device. The system is powered and thus connected to both primary and backup power.)
Consider claim 2, Brainard et al. discloses the device of claim 1, wherein the controller is further to identify the emergency backup signal in response to at least one of a power loss event, a volatile data loss event, a reset command, status check command, a software-based command, or a pre-scheduled backup service, for the primary medium (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029], power loss event.).
Consider claim 3, Brainard et al. discloses the device of claim 1, further comprising an 2emergency backup power source to provide the power to the primary 3medium and the secondary medium during the emergency backup operation; and 4wherein the controller is further to receive a presence and status 5information for the emergency backup power source from the main power 6interface(abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029], multiple communications are exchanged between the backup controller, routing component, clock enable logic and dual-port buffer device to establish and perform the backup.).
Consider claim 4, Brainard et al. discloses the device of claim 1, wherein the primary medium comprises a volatile memory including a cache for the processor, and wherein the secondary medium comprises a non-volatile memory (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029]).
Consider claim 5, Brainard et al. discloses the device of claim 1, further comprising a 2first module that includes the primary medium and a second module that includes 3the secondary medium; wherein the second module is to establish a 4point to point communication with the first module to transfer the at least a 5portion of the data (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029]).
Consider claim 6, Brainard et al. discloses the device of claim 1, further comprising a 2second primary medium  to store a second piece of data 3 provided by a second processor, and wherein the emergency backup3SR Amendment A HPE-90653720 (non-final OAR).doc signal further comprises a signal to start a second emergency backup operation 5 that transfers at least a portion of the second piece of data to the 8secondary medium (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0026], [0028], [0029]).
Consider claim 9, Brainard et al. discloses the device of claim 1, further comprising a 2tethered power supply that is charged up to a pre-selected value to serve as an 3emergency power source that provides the power to the primary and secondary 4medium during the emergency backup operation (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0026], [0028], [0029], Brainard et al. discloses the use of a battery or charged super-capacitor.).
Consider claim 10, Brainard et al. discloses the device of claim 1, wherein the controller 2is further to transfer a piece of data from a cache in-of the processor to 3the primary medium, and from the primary medium to the secondary medium (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0026], [0028], [0029]).
Claims 11-14, 16 are the system claims to the device claims 1-3, 6 and 9 above.
Consider claim 17, Brainard et al. discloses a computer-implemented method, 2comprising: 3determining for a controller in a circuit, an event that 4triggers an emergency backup operation for a primary medium that 5stores data provided by a processor; 8verifying, via an interface of the 9circuit, that the processor has written a piece of data in the primary medium; and 11asserting, via the interface, an emergency backup signal to start 12the emergency backup operation for the primary medium; and 13providing, via the interface, power for the primary storage medium 14during the emergency backup operation; 15wherein the emergency backup operation transfers  at 16least a portion of the piece of data from the primary medium to a 17secondary medium in the circuit for emergency storage (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029], backups can be initiated by a power failure, causing data to be moved from volatile to non-volatile memory using a backup controller and dual-port buffer device. The system is powered and thus connected to both primary and backup power.)
Consider claim 18, Brainard et al. discloses The computer-implemented method of claim 17, further comprising verifying a status of an emergency power source coupled to 3the circuit, wherein the emergency power source 4provides the power to the primary and secondary medium during the 5emergency backup operation (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029]).
Consider claim 19, Brainard et al. discloses The computer-implemented method of claim 17, further comprising identifying a power emergency of a second primary 3medium that stores a second piece of data provided by a second 4processor in a second circuit, and providing power from an emergency power 5source to the second primary medium (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0026], [0028], [0029]).
Consider claim 20, Brainard et al. discloses The computer-implemented method of claim 17, wherein transferring the at least a portion of the piece of data further 3comprises: 4flushing a cache in the processor asynchronously onto the primary medium5; and 7transferring the at least a portion of the piece of data after the 8cache in the processor has been flushed onto the primary medium (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0026], [0028], [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brainard et al.
Consider claim 7, Brainard et al. discloses being able to supply access to a backup power source, but Brainard et al. does not explicitly state how access to the backup power source is made and 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Brainard et al. reference so that the switching over to a backup power supply is done by a relay, because relays are simple, small and effective components for switching applications  that therefore reduce the size and weight of a device.
Consider claim 8, Brainard et al. discloses being able to supply access to a backup power source, but Brainard et al. does not explicitly state how access to the backup power source is made and therefore Brainard et al. does not explicitly teach a steering diode circuit for accessing the backup power. However, a steering diode circuit is a simple easy to implement and well-known type of electrical switch and therefore the examiner is taking official notice to the use of a steering diode circuit for switching to backup power.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Brainard et al. reference so that the switching over to a backup power supply is done by a steering diode circuit electronic switch. Because electronic switches, such as steering diode circuits are not prone to oxidation of metals, have no movable parts to break, less prone to stress and strain or wear and tear, than mechanical switches.
Claim 15 is the system claims to the device claim 7 above.

Response to Arguments
Applicant's arguments filed 7/23/2021 have been fully considered but they are not persuasive. 
The applicant argues that the examiner has not shown a power interface for hybrid memory module 100 of Brainard. Examiner also failed to show that hybrid memory module 100 of Brainard is 
However, the claim language does not require both a signal and power to be received via a port. The claims further does not define what the main power interface has to be or what its configuration is other than that this interface must provide a signal to the controller and power to the primary and secondary mediums. As rejected, Brainard et al. teaches when imminent power loss is detected, the backup controller is instructed to move data from volatile to non-volatile memory by use of secondary power. Whatever physical components provide the signal and power to the claimed components are considered part of the claimed main power interface. Further there is no claim limitation excluding the back-up power from being internal or that an interface of some kind can’t supply that power because it’s internal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ALSIP/Primary Examiner, Art Unit 2136